DETAILED ACTION
This Notice of Allowance is in response to the application filed on 04/22/2015, the Amendment & Remark filed on 09/09/2021 and the Request for Continued Examination filed on 09/09/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
 
Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101 is withdrawn in view of the Amendment filed on 09/09/2021.

Allowable Subject Matter
Claims 1, 2, 5-10 and 12-25 are allowed.

The claimed invention was previously considered to be directed to a Judicial Exception of evaluating retirement plan advisors without significantly more. However, the amended claimed invention recites a particular arrangement of additional elements such as one or more load balancing web servers behind a firs firewall, one or more application web servers behind a second firewall that is behind the first firewall, a XML database behind the second firewall and downstream of the one or more application web server, receiving HTTP request at the a first processor of one or more load balancing web server, automatically transmitting the HTTP request to a second processor of the one or more application web servers that evaluate the performance of a retirement plan advisor using information stored in the XML database. Such arrangement ties the Judicial Exception to a particular arrangement of additional element, improving the data security of the evaluation process, thus further integrate the Judicial Exception into practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698